7DETAILED ACTION

Election/Restrictions
Applicant’s election of claims 1-9 in the reply filed on May 2, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The abstract of the disclosure is objected to because the abstract is supposed to provide a reader the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  The provided abstract appears to be carried over from the previous application, where the instant application is directed towards a different combination of elements.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunlap (US 2013/0105597).
In regards to claim 1, Dunlap teaches a dispenser (10, dispensing unit) for dispensing a liquid (15) comprising:
a dispensing element (50) and connector (22) (hollow reservoir) which connects to a container (14, syringe), where the connector joins with the container at one end and a liquid supply path (66) of the dispensing element (nipple) provide a path for the liquid to be dispensed from the container, where the liquid supply path connects to a liquid chamber (58, holes) (fig. 1-2, 3; para. 25-26),
a piston (110) connects to a valve stem (60, shaft) (fig. 2; para. 27);
a dispenser body (12, bracket) receives the dispensing element and provides a fluid path oriented towards a tip (60a, nozzle) in the dispenser body and the valve stem moves through liquid chamber and towards the tip (fig. 2, 5-6; para. 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlap as applied to claim 1 above, and further in view of Fiske (US 2006/0157517).
In regards to claim 2, Dunlap as discussed, but does not explicitly teach the dispenser body comprises rail mounts adapted to interface with rails of a dispenser system.
However, Fiske teaches a mount (11, rail mount) on a dispensing apparatus, where the mount interfaces to a mechanical support of the dispensing system (fig. 1; para. 34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the mount of Fiske onto the dispenser of Dunlap because Fiske teaches it provides mechanical connection to the dispensing system.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlap as applied to claim 1 above, and further in view of Fugere (US 6,983,867).
In regards to claim 4, Dunlap teaches a connector (24, cap) is mounted onto the container (14) (fig. 1; para. 25).  Dunlap does not explicitly teach the container/syringe further comprises a plunger.
However, Fugere teaches a dispensing container comprising a syringe (22) having a plunger (410) and a syringe cap (411) (fig. 17; col. 14, lines 40-60).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the dispensing container comprising the plunger and syringe cap of Fugere onto the connector and container of Dunlap because Fugere teaches it will avoid cavitation of the dispensed material (col. 14, lines 50-55).

Allowable Subject Matter
Claims 3 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717